[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________           FILED
                                                     U.S. COURT OF APPEALS
                                  No. 09-14652         ELEVENTH CIRCUIT
                                                           JUNE 3, 2010
                              Non-Argument Calendar
                                                            JOHN LEY
                            ________________________
                                                             CLERK

                     D. C. Docket No. 09-00073-CR-J-32-MCR

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                        versus

IVAN JOSEPH ECCLES,

                                                                Defendant-Appellant.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________
                                  (June 3, 2010)

Before BIRCH, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Sylvia A. Irvin, counsel for Ivan Joseph Eccles, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Eccles’s conviction and

sentence are AFFIRMED.




                                         2